[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO STRIKE SPECIAL DEFENSES AND COUNTERCLAIM (#115)
  1. First Special Defense. Granted. The allegations are conclusory and contain no issuable facts to support them. The defense is therefore legally insufficient. Cavallo v. Derby Savings Bank, 188 Conn. 281, 285 (1982).
  2. Second Special Defense and Counterclaim. Granted. Under  Dubinsky v. Citicorp Mortgage, Inc., 48 Conn. App. 52 (1998) a lender is under no statutory or common law duty to perform an accurate appraisal for its borrower's use. In addition, the allegations taken as a whole fail to satisfy the multipronged elements of the torts of intentional misrepresentation, Paiva v. Vanech Heights Construction Co., 159 Conn. 512, 515 (1970) or fraud. Weisman, Trustee v. Kasper, 233 Conn. 531, 539
(1995).
BY THE COURT,
Mottolese, Judge CT Page 4640